1

2

3                                        UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA

5                                                        ***

6
      FRANK M. PECK,
7
                            Plaintiff,
8                                                           2:18-cv-00237-APG-VCF
      vs.                                                   ORDER
9     STATE OF NEVADA EX REL, et al.,
10                          Defendants.

11

12          Before the court is Frank M. Peck v. State of Nevada Ex Rel, et al., case number 2:18-cv-00237-
13   APG-VCF. The Office of the Attorney General was ordered to file a status report no later than two days
14   after the Inmate Early Mediation Conference. (ECF NO. 18). The Inmate Early Mediation Conference
15   was held on December 7, 2018. No settlement agreement was reached. (ECF No. 22). To date, the
16   Office of the Attorney General has not filed a status report.
17          Accordingly,
18          IT IS HEREBY ORDERED that the Office of the Attorney General must file a status report on or
19   before December 21, 2018.
20

21          DATED this 14th day of December, 2018.
                                                                     _________________________
22
                                                                     CAM FERENBACH
23
                                                                     UNITED STATES MAGISTRATE JUDGE

24

25
